
	

115 S2134 IS: Andrew White Veterans Community Care Opioid Safety Act
U.S. Senate
2017-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2134
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2017
			Ms. Baldwin (for herself, Mrs. Capito, Mr. Moran, Mr. Blumenthal, Mr. Manchin, Mr. Tester, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To require the Secretary of Veterans Affairs to establish processes to ensure that non-Department
			 of Veterans Affairs health care providers are using safe practices in
			 prescribing opioids to veterans under the laws administered by the
			 Secretary, and for other purposes. 
	
	
		1.Short title
 This Act may be cited as the Andrew White Veterans Community Care Opioid Safety Act.
		2.Establishment of processes to ensure safe opioid prescribing practices by non-Department of
			 Veterans Affairs health care providers
 (a)Receipt and review of guidelinesThe Secretary of Veterans Affairs shall ensure that all covered health care providers are provided a copy of and certify that they have reviewed the evidence-based guidelines for prescribing opioids set forth by the Opioid Safety Initiative of the Department of Veterans Affairs under sections 911(a)(2) and 912(c) of the Jason Simcakoski Memorial and Promise Act (Public Law 114–198; 38 U.S.C. 1701 note) before first providing care under the laws administered by the Secretary and at any time when those guidelines are modified thereafter.
 (b)Inclusion of medical history and current medicationsThe Secretary shall implement a process to ensure that, if care of a veteran by a covered health care provider is authorized under the laws administered by the Secretary, the document authorizing such care includes the relevant medical history of the veteran and a list of all medications prescribed to the veteran.
			(c)Submittal of prescriptions
 (1)In generalExcept as provided in paragraph (2), the Secretary shall require all covered health care providers who prescribe opioids to veterans under the laws administered by the Secretary to submit any such prescription directly to a pharmacy of the Department—
 (A)for the dispensing of such prescription;
 (B)for the recording of such prescription in the electronic health record of the veteran; and
 (C)to enable other monitoring of such prescription as outlined in the Opioid Safety Initiative of the Department.
					(2)Exception
 (A)In generalA covered health care provider is not required under paragraph (1) to submit an opioid prescription directly to a pharmacy of the Department if—
 (i)the health care provider determines that there is an immediate medical need for the prescription, including an urgent or emergent prescription or a prescription dispensed as part of an opioid treatment program that provides office-based medications; and
 (ii)(I)following an inquiry into the matter, a pharmacy of the Department notifies the health care provider that it cannot fill the prescription in a timely manner; or
 (II)the health care provider determines that the requirement under paragraph (1) would impose an undue hardship on the veteran, including with respect to travel distances, as determined by the Secretary.
 (B)Notification to DepartmentIf a covered health care provider uses an exception under subparagraph (A) with respect to an opioid prescription for a veteran, the health care provider shall, on the same day the prescription is written, submit to the Secretary for inclusion in the electronic health record of the veteran a notice, in such form as the Secretary may establish, providing information about the prescription and describing the reason for the exception.
					(C)Report
 (i)In generalNot less frequently than quarterly, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report evaluating the compliance of covered health care providers with the requirements under this paragraph and setting forth data on the use by health care providers of exceptions under subparagraph (A) and notices under subparagraph (B).
 (ii)ElementsEach report required by clause (i) shall include the following with respect to the quarter covered by the report:
 (I)The number of exceptions used under subparagraph (A) and notices received under subparagraph (B). (II)The rate of compliance by the Department with the requirement under subparagraph (B) to include such notices in the health records of veterans.
 (III)The identification of any covered health care providers that, based on criteria prescribed the Secretary, are determined by the Secretary to be statistical outliers regarding the use of exceptions under subparagraph (A).
							(d)Use of Opioid Safety Initiative guidelines
 (1)In generalIf a director of a medical center of the Department or a Veterans Integrated Service Network determines that the opioid prescribing practices of a covered health care provider conflicts with or is otherwise inconsistent with the standards of appropriate and safe care, as that term is used in section 913(d) of the Jason Simcakoski Memorial and Promise Act (Public Law 114–198; 38 U.S.C. 1701 note), the director shall take such action as the director considers appropriate to ensure the safety of all veterans receiving care from that health care provider, including removing or directing the removal of any such health care provider from provider networks or otherwise refusing to authorize care of veterans by such health care provider in any program authorized under the laws administered by the Secretary.
 (2)Inclusion in contractsThe Secretary shall ensure that any contracts entered into by the Secretary with third parties involved in administering programs that provide care in the community to veterans under the laws administered by the Secretary specifically grant the authority set forth in paragraph (1) to such third parties and to the directors described in that paragraph, as the case may be.
 (e)Denial or revocation of eligibility of non-Department providersThe Secretary shall deny or revoke the eligibility of a non-Department health care provider to provide health care to veterans under the laws administered by the Secretary if the Secretary determines that the opioid prescribing practices of the provider—
 (1)violate the requirements of a medical license of the health care provider; or (2)detract from the ability of the health care provider to deliver safe and appropriate health care.
 (f)Covered health care provider definedIn this section, the term covered health care provider means a non-Department of Veterans Affairs health care provider who provides health care to veterans under the laws administered by the Secretary of Veterans Affairs.
			